MEMORANDUM **
Saul M. Ramirez, a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and affirm, see Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996); Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.